Citation Nr: 0501466	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  00-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from January 1972 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO).


FINDINGS OF FACT

1.  Competent medical evidence shows that appellant has a 
bipolar disorder with depression.

2.  Appellant has no service-connected disabilities.  
Personality disorders are not diseases or injuries for the 
purposes of paying VA benefits.

3.  There is no medical evidence of nexus between appellant's 
claimed bipolar disorder and his military service.

4.  The earliest reported diagnosis of bipolar disorder was 
in 1999, 27 years after appellant's discharge from service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by 
military service; personality disorders are not subject to 
service connected.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for bipolar disorder was received in May 
1999.  The original rating decision of July 1999, the 
Statement of the Case (SOC) in February 2000, and the 
Supplemental Statements of the Case (SSOC) in July 2002 and 
May 2004 all listed the evidence on file that had been 
considered in formulation of the decision.  RO sent appellant 
pre-VCAA duty-to-assist letters in October 1991 and March 
1993 pertaining particularly to claims for psychiatric 
disabilities.  The Board also notes that appellant's VA Form 
9 in July 2000 specifically stated that appellant had no 
further information or evidence to provide.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and extensive treatment records from a number of different VA 
hospitals; appellant has not identified any other medical 
providers who may have relevant evidence.  Appellant was 
afforded a VA psychiatric examination when he first claimed a 
mental disability.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file, and show that 
a Medical Review Board determined that appellant contracted 
hepatitis in 1969 (prior to service) due to intravenous drug 
use.  The Review Board determined that appellant had at least 
three episodes of hepatitis prior to his enlistment and that 
he continued to manifest a liver disease, probably hepatitis, 
in service; however, appellant refused to undergo liver 
biopsy or other tests to confirm the nature of his liver 
disease.  Psychiatric consultation determined that appellant 
would probably not be successful in rehabilitation due to 
lack of motivation.  The final diagnosis of the Medical 
Review Board was as follows: (1) hepatitis, recurrent, 
associated with drug and alcohol abuse, existed prior to 
enlistment (ETPE); (2) immature personality, EPTE; (3) 
chronic drug abuse, EPTE.  There is no indication of 
diagnosis or treatment for any acquired psychiatric condition 
prior to the Medical Review Board.  Appellant was discharged 
under honorable conditions for unsuitability in October 1972.

Appellant submitted a claim for service connection for a 
"nervous condition" in October 1985.  He had a VA 
neuropsychiatric examination in November 1985.  Appellant 
stated that he was out of work due to medical difficulties 
and that his family was experiencing consequent financial 
difficulties, which in turn caused appellant to be depressed 
and pessimistic about future prospects.  The examiner 
diagnosed adjustment disorder with depressed mood.  

Appellant had a VA psychiatric examination in February 1988.  
The examiner reviewed appellant's C-file.  Appellant reported 
that he had a drug problem prior to service and began using 
heroin in 1966.  After discharge, appellant substituted 
alcohol for heroin, and he drank very heavily until shortly 
prior to the examination.  Appellant sometimes had delirium 
tremens when he tried to stop drinking, and sometimes had 
auditory and visual hallucinations.  At the time of the 
examination, appellant was still drinking and using heroin, 
although not as heavily as previously.  Appellant reported 
that he was constantly depressed and had sometimes 
contemplated suicide, although he had never attempted 
suicide.  Appellant needed a second hip operation but was 
afraid to undergo the operation.  The examiner's diagnosis 
was as follows: (1) adjustment disorder secondary to physical 
problems; (2) alcohol abuse currently in remission, and (3) 
heroin abuse currently in moderate remission.  The examiner 
stated that appellant was severely incapacitated.

Appellant received inpatient treatment at the Brooklyn VA 
Medical Center (VAMC) for alcohol abuse and alcoholic 
hepatitis in December 1987 through January 1988.  

Appellant received inpatient drug and alcohol detoxification 
in May 1988 at Brooklyn VAMC. The discharge diagnosis was as 
follows: drug withdrawal (alcohol and cocaine) and drug 
dependency (alcohol and cocaine)(Axis I); mixed personality 
disorder (Axis II), and degenerative joint disease of the hip 
(Axis III).

In a July 1991 statement, the veteran asserted that he was 
discharged from the Navy for PTSD.  RO thereupon initiated 
development of a claim for service connection for PTSD.

Appellant received inpatient treatment for alcohol 
detoxification in July 1991 at Brooklyn VAMC.  

Appellant received inpatient drug and alcohol detoxification 
in May 1992 at Albany VAMC.  Appellant reported that he began 
drinking at age eight and began abusing marijuana and heroin 
in his teens.  Appellant was currently consuming a case of 
beer and one-quarter ounce of cocaine daily.  Appellant's 
dependence-related symptoms included blackouts, mood swings, 
delirium tremens, seizures, family history, morning relief 
use, increased tolerance, and auditory visual hallucinations.  
Appellant's withdrawal symptoms included accelerated 
heartbeat, nausea, vomiting, weakness, sweats, shakes, 
anxiety, depressed mood, insomnia, and fatigue.  Appellant 
reported numerous arrests for assault, robbery, and public 
intoxication.  Appellant reported that his parents and 
siblings all had substance abuse histories.  Discharge 
diagnosis was as follows: severe alcohol dependence and 
severe cocaine dependence (Axis I) and alcoholic hepatitis 
(Axis III).

RO was scheduled for a VA psychiatric examination in April 
1993 in support of his claim for PTSD but failed to report.  
RO issued a rating decision in May 1993 denying appellant's 
claim for PTSD benefits.

Appellant was scheduled for another VA psychiatric 
examination in December 1996 in support of his claim for 
PTSD.  RO issued a rating decision in December 1996 denying 
service connection.

Appellant received inpatient treatment at East Orange VAMC in 
February 1997 for aberrant behavior following a possible 
medication overdose.  Discharge diagnosis was as follows: (1) 
substance-induced mood disorder and alcohol, cocaine, and 
heroin dependence (Axis I); peptic ulcer disease (Axis III); 
homelessness, recent death of sister, current illness of 
mother (Axis IV), and Global Assessment of Functioning (GAF) 
of 40 to 50 (Axis V).

Appellant was scheduled for another VA psychiatric 
examination in April 1997 in support of his claim for PTSD.  
RO issued a rating decision in April 1997 denying service 
connection.

Appellant filed a claim for service connection for hepatitis 
C in December 1998.  RO issued a rating decision in February 
1999 denying service connection, based on a finding that the 
hepatitis preexisted service and was not permanently 
aggravated by service.  Appellant was advised of the decision 
by letter in February 1999.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in March 1999 asserting that he read in a VA 
publication that Vietnam era veterans are entitled to service 
connection for hepatitis C.

Appellant submitted a letter in May 1999 stating that he had 
recently been diagnosed with bipolar disorder, stress, and 
depression secondary to hepatitis C.  RO thereupon began 
developing a claim for secondary service connection for those 
conditions.

In July 1999, appellant submitted a Notice of Disagreement 
(NOD) to the denial of service connection for hepatitis.  The 
NOD contends that appellant's hepatitis was worsened during 
active military service.  RO sent appellant a Statement of 
the Case (SOC) in July 1999, but appellant did not thereafter 
submit a VA Form 9 on this issue.

RO issued a rating decision in July 1999 denying service 
connection for a nervous condition, to include bipolar 
disorder, stress, and depression, claimed as consequent to 
hepatitis.  The rating decision found that hepatitis was not 
a service-connected disability and could accordingly not 
serve as a basis for secondary connection for any other 
conditions.

RO issued a rating decision in December 1999 granting 
entitlement to a permanent and total disability for pension 
purposes.  There remain no disabilities for which service 
connection was in effect.

Appellant submitted an NOD in January 2000 regarding the 
denial of secondary service connection for bipolar disorder, 
stress, and depression.  He submitted a VA Form 9 in July 
2000 regarding the denial of secondary service connection; 
the Board notes again that appellant did not file a VA Form 9 
in regard to the issue of service connection for hepatitis.

Outpatient VAMC records are on file for the period December 
1999 to June 2000.  These records show frequent treatment for 
drug and alcohol problems.

Appellant had inpatient psychiatric treatment at VAMC in 
December 1999 through January 2000 for treatment of a 
possible mood disorder.

Appellant had a psychiatric examination in January 2000 
during which he reported that he continued to abuse 
substances despite his already severe liver damage.  The 
examiner's diagnosis was as follows: depressed bipolar 
disorder, PTSD by history, cocaine dependence, and alcohol 
dependence (Axis I); right leg injury, history of hepatitis 
C, and increased liver function tests (Axis III); homeless, 
unemployed, and on parole (Axis IV), and GAF of 45 to 50 
(Axis V).      

Appellant was admitted to the VAMC for inpatient 
detoxification in March 2000.  At the time of admission, 
appellant had hallucinations ordering him to kill himself.  
Physical examination at time of admission was 
noncontributory, except for cirrhosis of the liver secondary 
to hepatitis C and substance abuse.  Discharge diagnosis was 
as follows: alcohol dependence, cocaine dependence, and 
substance-induced affective disorder (Axis I); hepatitis C 
and osteoarthritis (Axis III); homelessness, unemployment, 
parole, and recent receipt of $32,000.00 from VA (apparently 
the pension award) (Axis IV), and GAF of 35 (Axis V).    

A letter from Health and Hospitals Corporation, signed by a 
social worker and dated February 2001, states that appellant 
was treated at QHDM Mental Hospital in February 2001 for 
bipolar disorder, PTSD, and polysubstance abuse.

Appellant received inpatient VA treatment in January 2002 for 
mood disorder due to alcohol abuse.  The discharge diagnosis 
was as follows: cocaine abuse and alcohol dependency (Axis 
I); hepatitis C, osteoarthritis, and hepatitis B (Axis III); 
homelessness and medical concerns (Axis IV), and GAF 55 on 
discharge (Axis V).

A "Physician's Questionnaire" form letter (produced by 
Disabled American Veterans, appellant's service 
representative) is on file signed by VA physician H.S. in May 
2002.  The letter invites a responding physician to check 
"yes" or "no" to questions about the symptomatology and 
etiology of a claimed mental disability.  Relevant here is 
that appellant checked "yes" to the question if appellant's 
psychiatric condition is related to his military service.  A 
marginal note states that the "yes" answer is because of 
trauma in service, i.e., PTSD symptoms present.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Service 
connection may also be granted for a disability found to be 
proximately due to, or the result of, a service-connected 
disease or injury; when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability, 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first step of the Hickson analysis is evidence of a 
current disability.  Here, a VA psychiatrist competently 
diagnosed bipolar disorder in January 1999, and the Board 
holds that the first step in the Hickson analysis is 
satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury.  
Here, there is no indication of in-service mental disorder.  
The only psychiatric abnormality documented in service is 
immature personality, and there is no evidence that immature 
personality equates to the claimed disability of bipolar 
disorder.  The Board accordingly finds that the second part 
of the Hickson analysis has not been satisfied.

The third step of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
disease or injury during military service.  Since there is no 
documented in-service disease or injury, there can be no 
evidence of nexus, and the Board finds that the third step of 
the Hickson analysis is not satisfied.

The Board notes that the file includes a DAV form letter 
("Physician's Questionnaire") on which the responding VA 
physician stated that appellant's psychiatric condition is 
due to his military service.  The Board does not find this to 
be a competent statement of nexus between military service 
and the claimed disability, bipolar disorder.  First, there 
is no indication that the responding physician had any 
knowledge of appellant's service medical history other than 
that narrated by appellant; medical evaluation that is merely 
a recitation of a veteran's self-reported and unsubstantiated 
history has no probative value.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  Second, the 
responding physician's marginal note indicates that the 
physician was not referring to bipolar disorder at all, but 
rather PTSD, which is not otherwise claimed or demonstrated.  
The Board accordingly finds that the third step of the 
Hickson analysis has not been satisfied. 

As an alternative to the Hickson analysis, service connection 
may be awarded under 38 C.F.R. § 3.303(b) for a chronic 
condition when (1) the chronic disease manifests itself in 
service and the veteran currently has the same condition, or 
(2) a disease manifests itself in service and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
There being no evidence that bipolar disorder manifested 
itself in service, the Board finds that service connection is 
not available as a chronic condition under 38 C.F.R. 
§ 3.303(b) (2003).

Some chronic conditions are presumed to be service connected 
if their onset is shown within one year of discharge from 
service, even if not documented in service medical records.  
38 C.F.R. § 3.309 (2004).  Bipolar disorder is not a 
condition entitled to this presumption; also, there is no 
evidence of onset within one year of discharge.  Presumptive 
service connection under 38 C.F.R. § 3.309 accordingly does 
not apply.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, appellant 
stated in 1999 that he had "recently" been diagnosed with 
bipolar disorder, and the first medical documentation of 
bipolar disorder was years post-service.  The Board finds 
that this passage of years is actual evidence against direct 
service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for direct service 
connection and the benefit-of-the-doubt rule does not apply.

Appellant has also contended that his bipolar disorder is 
secondary to hepatitis, which he believes originated in 
service.  The Board notes that service connection for 
hepatitis was denied by a rating February 1999, and that 
appellant did not subsequently perfect an appeal of that 
denial (i.e., appellant submitted a NOD but did not submit a 
VA Form 9).  Thus, as service connection is not currently 
granted for hepatitis, there is no legal basis for a grant of 
secondary service connection.  For further discussion the 
hepatitis would first have to be service connected.  As 
noted, the Board has no jurisdiction for review of that 
matter and no claim as to that issue is pending at the RO.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for secondary 
service connection and the benefit-of-the-doubt rule does not 
apply.

Finally, it is noted that at various stages of the 
proceedings a personality has been diagnoses.  Personality 
disorders are not subject to service connection as a matter 
of law.  Thus there is no basis for service connection of the 
personality disorder.  See 38 C.F.R. § 3.303(c).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bipolar disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


